 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.United Brotherhood of Carpenters & Joiners of America, AFL, Local No. 3127,and United Electrical and Radio and Machine Workers of America,Independent,Local 430,are labor organizations within the meaning of Section 2 (5) of the Act.3.By executing,maintaining,and enforcing the contract with the Carpentersdated April 1, 1955, the Respondent has violated Section 8(a) (1), (2), and (3)of the Act.4.By giving material aid and support to the Carpenters in the face of attemptsby the UE to represent the Respondent's employees,the Respondent has interferedwith,restrained,and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act, and has thereby violated Section 8 (a) (1) and (2) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Cutter LaboratoriesandInternational Union of Operating Engi-neers, Stationary Local No. 39,AFL-CIO,Petitioner.Case No.20-RC-0981. July 23,1956SUPPLEMENTAL DECISION AND ORDEROn April 12, 1956, the National Labor Relations Board issued itsDecision and Direction of Election i herein finding that all boiler-room attendants at the Employer's Berkeley, California, plant mayconstitute a separate unit for purposes of collective bargaining.Ac-cordingly, an election by secret ballot was conducted on April 27, 1956,under the direction and supervision of the Regional Director forthe Twentieth Region.On that date, the Regional Director issuedand duly served on the parties 2 a tally of ballots.The tally showedthat there were two eligible voters and that both cast their ballotsin favor of the Petitioner.On May 2, 1956, the Employer filed timely objections to the elec-tion alleging in material part that because of the expected comple-tion of the installation of additional automatic equipment in itsboilerroom, it intended to reduce its boilerroom complement of em-ployees from 2 employees to 1, and that the Board therefore shouldnot certify a union as the bargaining representative for a unit ofonly 1 employee.After investigation, the Regional Director onMay 4, 1956, issued his report on objections finding that the Em-ployer's objections did not raise any substantial or material issueswith respect to the election and recommending that the Board over-rule the objections and the Petitioner be certified.The Employer filed no formal exceptions to the Regional Director'sreport.However, on May 17, 1956, it notified the Board by telegramthat the installation of the additional boilerroom equipment would1Not reported in the printed volumes of Board Decisions and Orders.2International Longshoremen'sWarehousemen'sUnion, Local 6 (Ind.)was permittedto intervene in the earlier proceeding on a basis of its contractual interests.116 NLRB No. 35. CUTTER LABORATORIES261be completed on May 18, and that with the completion the numberof employees in the boilerroom would thereupon be reduced to 1employee; it again urged upon the Board the contention that theBoard not certify the Petitioner for a unit of 1 employee. On May 18,the Employer informed the Regional Director that as of that dateonly one boilerroom attendant was regularly employed in the boiler-room and moved, in effect, for a dismissal of the petition on the groundthat the unit is now inappropriate.The Petitioner, in effect, challenges the Employer's motives in dis-charging the one boilerroom attendant. In its telegram to the Board,-the Petitioner contends that the Employer's action was a subterfugeand constituted a refusal to bargain, that the elimination of the 1-employee was in violation of State laws requiring human attendancewhen the boilers are in operation, and that the enforcement of theselaws will require the Employer to employ more than 1 employee in-its boilerroom.The Employer denies the Petitioner's allegations.It is contrary to the settled policy of the Board to certify a repre-sentative for bargaining purposes in a unit consisting of only one^employee.3The Petitioner does not dispute the fact that at the pres-ent time the unit of boilerroom employees,. which the Board in its de-cision determined may be appropriate, consists of only one employee.That the Employer may have committed an unfair labor practice inthe discharge of the boilerroom attendant is not a matter which mayappropriately be considered in a representation proceeding.4More-over, no unfair labor practice charge relating to such conduct hasbeen filed.While it is conceivable that the Employer's action may inan unfair labor practice proceeding be adjudged to have been in viola-tion of the Act, such consideration bearing upon the bare possibilitythat the unit may thus be enlarged is not, in the absence of any pend-ing unfair labor practice charge, sufficient to overrule Board policy eMoreover, the claim that the Employer may have violated State lawsis equally irrelevant here. In view of the changed circumstances, wefind that the requested unit of boilerroom employees is inappropriate.Accordingly, we shall grant the Employer's motion and dismiss thepetition herein.'[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Order.3 Sharon Were Company,Inc.,115 NLRB 372;Bethlehem Steel Company,63 NLRB1230, 1236.*National Container Corporation of Wisconsin,99 NLRB 1492, 1496.5 SeeMetropolitan Stevedoring Company of California,66 NLRB 514, 519-520.6 SeeVirginia-Carolina Chemical Corporation,104 NLRB 69, where the Board revoked:a certification which had issued after a Board-conducted election because it was disclosedthat there was only one employee in the unit.